DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority as a 371 of PCT/CN2019/070250 filed 1/3/2019 and to Chinese Application CN20180014741.3 filed 1/8/2018 is acknowledged.
Preliminary Amendment filed 7/8/2020 is acknowledged.
Amendments to the Specification are acknowledged and accepted.
Claims 5, 10, 15, 16, and 20 have been amended.
Claims 21-23 have been cancelled.
Claims 1-20 remain pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/8/2020, 9/17/2020, 2/24/2021, and 5/6/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 5-7, 10-12, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US20140050170A1), hereafter Xu, in view of Takeda et al. (US20200403763A1), hereafter Takeda.

Regarding claims 1 and 11,
Xu discloses user equipment (Fig. 14) for maintaining band width part, comprising: a processor (1001), a memory (140) and a transceiver (110), wherein the processor is responsible for managing a bus architecture and general processing, the memory stores data used by the processor when performing operations, and the transceiver is configured to receive and send data under the control of the processor; the processor is configured to read a program in the memory (paragraphs 124-133) and perform the method for maintaining Band Width Part, BWP, comprising keeping, by a user equipment, a current active BWP unchanged during a random access procedure (Abstract; Fig. 6-8, Fig. 10, 1007-1002-1003; paragraphs 31, 98, 122; inactivity timer extended for keeping in operational status while random access procedure is not finished) and restarting, by the user equipment, a BWP inactivity timer after the random access procedure is completed successfully (Fig. 10, 1007-1008-1009; paragraphs 55, 108; entering into ISM operation status by the terminal equipment/restarting inactivity timer after random access procedure is finished).
Xu discloses LTE operation rather than BWP as understood from the current specification in 5G/New Radio (NR).
Fig. 1A-C, 2, 3; paragraph 2, 22, 127, 240) including activation/deactivation of BWP based on inactivity timers for each BWP (Fig. 4, 5; paragraph 70-113) performing random access procedures (paragraph 56, 140).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Xu by maintaining and restarting inactivity timers for BWPs performing random acccess procedures in 5G/NR, as shown by Takeda, thereby enabling enhanced throughput by using partial bands for DL/UL communication in future radio communication systems such as 5G/NR.

Regarding claims 6 and 16,
Xu discloses a network-side device for maintaining band width part, comprising: a processor, a memory and a transceiver, wherein the processor is responsible for managing a bus architecture and general processing, the memory stores data used by the processor when performing operations, and the transceiver is configured to receive and send data under the control of the processor; the processor is configured to read a program in the memory and perform the method for maintaining band width part, comprising determining, by a network-side device, a user equipment performing a random access procedure, and determining a BWP on which the random access procedure is performed as an active BWP of the user equipment (Abstract; Fig. 6-8, Fig. 10, 1007-1002-1003; paragraphs 31, 98, 122; inactivity timer extended for keeping in operational status while random access procedure is not finished) and restarting, by the network-side device, a BWP inactivity timer of the user equipment after the random access procedure is completed successfully (Fig. 10, 1007-1008-1009; paragraphs 55, 108; entering into ISM operation status by the terminal equipment/restarting inactivity timer after random access procedure is finished).
Xu discloses LTE operation rather than BWP as understood from the current specification in 5G/New Radio (NR).  Further, 
Takeda discloses BWP in 5G/NR (Fig. 1A-C, 2, 3; paragraph 2, 22, 127, 240) including activation/deactivation of BWP based on inactivity timers for each BWP (Fig. 4, 5; paragraph 70-113) performing random access procedures (paragraph 56, 140).  Further, though not expressly shown in Xu, one of ordinary skill would recognize similar structure (i.e. processor, memory, transceiver) on the network side device (i.e. base stations), as shown in Takeda (Fig. 7, 8, 11).  
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Xu by maintaining and restarting inactivity timers for BWPs performing random acccess procedures in 5G/NR at the network side device, as shown by Takeda, thereby enabling enhanced throughput by using partial bands for DL/UL communication in future radio communication systems such as 5G/NR.








Regarding claims 2, 7, 12, and 17,
The combination of Xu and Takeda discloses the random access procedure is a contention based random access procedure (Xu: Fig. 10, 1007; paragraph 93), and restarting, by the user equipment, the BWP inactivity timer after the random access procedure is completed successfully comprises restarting, by the user equipment, the BWP inactivity timer at the time when completing contention resolution (Xu: Fig. 10, 1008-1009; paragraph 55, 108; Takeda: paragraphs 70-78) or when receiving a Physical Downlink Control Channel, PDCCH, that schedules Msg4.

Regarding claims 5, 10, 15, and 20,
The combination of Xu and Takeda discloses restarting, by the user equipment, the BWP inactivity timer comprises: setting, by the user equipment, a value of the BWP inactivity timer as an initial value (i.e. default BWP; paragraph 58-63); or setting, by the user equipment, a value of the BWP inactivity timer as a value of the BWP inactivity timer before the random access is initiated (i.e. paragraph 59, 63).








s 3, 4, 8, 9, 13, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu and Takeda as applied to claims 1, 6, 11, and 16 above, and further in view of Ryoo et al. (USP 10986655B2), hereafter Ryoo.

Regarding claims 3, 4, 8, 9, 13, 14, 18, and 19,
The combination of Xu and Takeda discloses a random access procedure (Xu: Fig. 10, 1007; paragraph 93), and restarting, by the user equipment, the BWP inactivity timer after the random access procedure is completed successfully comprises restarting, by the user equipment, the BWP inactivity timer at the time when completing contention resolution (Xu: Fig. 10, 1008-1009; paragraph 55, 108; Takeda: paragraphs 70-78) or when receiving a PDCCH that schedules Msg2.
Xu and Takeda do not expressly disclose a contention-free random access procedure, or restarting the inactivity timer at the time when receiving a PDCCH order carrying a Cell-Radio Network Temporary Identifier, C-RNTI, of the user equipment.
Ryoo discloses transmitting data in RRC deactivated or activated state (Title) in which a dedicated (i.e. contention-free) random access procedure is performed (Fig. 48, S4811-4813; Col. 89, lines 10-48), and receiving a PDCCH order carrying a Cell-Radio Network Temporary Identifier, C-RNTI, of the user equipment (Col. 96, lines 22-44; option 3a/b, based on identified C-RNTI during random access procedure).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Xu and Takeda by performing a contention-free random access procedure and a PDCCH carrying a C-RNTI, as shown by Ryoo, thereby enabling both contention-based and dedicated random access procedures.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477